Case 3:18-cr-00356-S Document 183 Filed 01/15/20 Page1of2 PagelD 966

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
Vv. : CRIM. ACTION NO. 3:18-CR-356-S
THOMAS SELGAS :
JOHN GREEN §

JUROR NOTE
Question: Can we have the transcript of John Green’s testimony?
Answer: Typewritten transcripts of this record are not available for your use in reaching
a decision in this case.

SIGNED January 15, 2020.

cA

 

“KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
 

Case 3:18-cr-00356-S Document 183 Filed 01/15/20 Page 2of2 PagelD 967

/

 

 

 

LAN We bye We Tan carer OF Dae. QleEn>

 

 

te STIrywgwy ?

 

 

 

ber Vee iger- [e— —be Penson

 

 

 

 
